IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,032-01


EX PARTE CLAUDE JEROME OLIVER, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-07-55378-M IN THE 194TH DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to forty-five years' imprisonment. The Fifth Court of Appeals affirmed his
conviction. Oliver v. State, 05-09-00134-CR (Tex. App.--Dallas Jun. 11, 2010) (unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
did not timely notify Applicant that his conviction had been affirmed. We remanded this application
to the trial court for findings of fact and conclusions of law.
	The trial court has entered findings of fact and conclusions of law that the appellate court did
not timely notify appellate counsel that the conviction had been affirmed. The trial court
recommends that relief be granted.
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-09-00134-CR
that affirmed his conviction in Cause No. F-07-55378-M from the 194th District Court of Dallas
County. Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: August 21, 2013
Do not publish